Citation Nr: 0602330	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  02-08 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for bronchitis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbosacral spine with limitation of 
motion, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to August 1943.

This matter arises from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied increased evaluations for 
degenerative joint disease of the lumbosacral spine, 
evaluated as 20 percent disabling, and chronic bronchitis, 
evaluated as 10 percent disabling.  By a rating action dated 
in October 2005, the 10 percent disability evaluation 
assigned for chronic bronchitis was increased to 30 percent, 
effective from February 2001.

The Board remanded this matter in April 2004 for additional 
procedural and evidentiary development.  The matter was 
returned to the Board in December 2005.

In its April 2004 remand, the Board observed that the veteran 
had raised a claim for a total disability evaluation based on 
individual unemployability (TDIU), and that action on that 
issue was necessary.  Such action/consideration has yet to 
have been accomplished, however.  The issue of entitlement to 
a TDIU is therefore again referred to the RO for proper 
consideration.

In January 2006, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2005).

The issue of an increased evaluation for degenerative joint 
disease of the lumbosacral spine is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

Pulmonary function testing does not show forced expiratory 
volume in one second (FEV-1) of 40 to 55 percent of predicted 
value, a ratio of FEV-1 to forced vital capacity (FVC) of 
between 40 to 55 percent; a Diffusion Capacity of the Lung 
for Carbon Monoxide by Single Breath Method ((DLCO (SB)) of 
40 to 55 percent predicted; or, a maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).


CONCLUSION OF LAW

The criteria for an increased evaluation for bronchitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.97,  Diagnostic Code 
6600 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

By letters dated in March 2001, March 2002, May 2003, and 
April 2004, the RO advised the veteran of the essential 
elements of the VCAA.  The veteran was advised that VA would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for an increased 
evaluation, but that he must provide enough information so 
that VA could request any relevant records.  The veteran was 
advised of the evidence that VA had requested.  The veteran 
was also asked to identify any additional information or 
evidence that he wanted VA to try and obtain.  He was advised 
of the type(s) of evidence needed to establish his claim for 
higher rating for bronchitis.  The April 2004 letter 
specifically informed the veteran to submit any evidence in 
his possession that pertained to his claim.  The March 2001, 
March 2002, May 2003, and April 2004 letters therefore 
provided the notice of all four elements that were discussed 
above.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The July 2001 rating decision, June 2002 Statement of the 
Case (SOC), and October 2005 Supplemental Statement of the 
Case (SSOC) collectively notified the veteran of the relevant 
laws and regulations and essentially advised him of the 
evidence necessary to substantiate his claim for an increased 
rating.  The June 2002 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

Treatment records and reports have been obtained from 
multiple VA and non-VA health care providers including, but 
not limited to, J.S. Williams, D.C., Tucson Medical Center, 
J. Anderson, M.D., J. County, M.D., and the Southern Arizona 
VA Health Care System.  The veteran has not identified any 
additional outstanding medical records that would be 
pertinent to the claim on appeal.  The veteran was afforded 
VA examinations in April 2001 and July 2005 for the purpose 
of determining the nature and severity of his respiratory 
complaints.  The Board therefore finds that VA has satisfied 
its duty to notify (each of the four content requirements) 
and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.

Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2  requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.

With regard to claim for an increased evaluation for 
bronchitis, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  While the evaluation of a service-
connected disability requires a review of the appellant's 
medical history with regard to that disorder, the Court has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The veteran's bronchitis is currently rated as 30 percent 
disabling under the criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 6600.  A 30 percent rating requires Forced 
Expiratory Volume in one second (FEV-1) of 56 to 70 percent, 
or; FEV-1/Forced Vital Capacity (FEV-1/FVC) of 56 to 70 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath (DLCO (SB)) 56 to 65 percent 
predicted.  A 60 percent rating is warranted for bronchitis 
with FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 
to 55 percent, or; (DLCO (SB) of 40 to 55 percent predicted, 
or; maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  The highest, or 100 percent 
scheduler rating, requires FEV-1 less than 40 percent of 
predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO 
(SB) less than 40 percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo (echocardiogram) or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.

Service connection for bronchitis was granted in May 1945.  A 
60 percent disability evaluation was assigned from December 
1944.  Thereafter, by a rating action dated in September 
1946, the rating assigned for bronchitis was reduced to 
noncompensable, effective from November 1946.  In May 1998, 
the rating was increased to 10 percent, effective from 
February 1997.  The 10 percent rating remained in effect 
until the veteran filed his claim for increase in February 
2001.  As discussed above, a rating decision was issued in 
October 2005 that assigned a 30 percent rating for the 
veteran's chronic bronchitis, effective from February 2001.  

Records received from Drs. County and Anderson and the 
Southern Arizona VA Health Care System have been considered.  
Those records document treatment for respiratory problems 
including allergic rhinosinusitis and bronchitis.  Most of 
the treatment has come in the form of the veteran receiving 
allergy shots.  None of those records, however, contained any 
findings from pulmonary function testing.  The probative 
value of the records is therefore limited.  

The Board also finds that that none of the values obtained on 
pulmonary function studies conducted in March 2001 or July 
2005 fall within the minimum values required for a 60 percent 
rating, and that the symptoms are not shown to be as severe 
as those required for such a higher rating.  The results of 
the March 2001 pulmonary function test showed an FEV-1 that 
was 68 percent of the value predicted (pre-medication) and 75 
percent of value predicted (post-medication) and an FEV-1/FVC 
that was 70 percent of the value predicted.  The test did not 
include findings of the DLCO (SB) level.  

The results of the July 2005 showed an FEV-1 that was 75 
percent of the value predicted (pre and post bronchodilator) 
and an FEV-1/FVC that was 65 percent of the value predicted 
(pre-bronchodilator) and 69 percent of the value predicted 
(post-bronchodilator).  There was no evidence of maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  The Board acknowledges that the 
veteran's DLCO (SB) was recorded as being 55 percent of the 
value predicted, which would warrant a higher (60 percent) 
rating.  However, on review of pulmonary function data, the 
pulmonologist indicated that the findings of the veteran's 
DLCO (SB) were not an accurate assessment of his level of 
disability.  The examiner explained in a September 2005 
addendum that the DLCO is a single breath DLCO, and that a 
single breath measurement of his TLC was also done.  He said 
the measurement was called the VA (alveolar volume) and was 
used to test for adequacy of the DLCO test and to correct the 
DLCO for such things as low volume.  In the veteran's test, 
the examiner states that the veteran had a normal DLCO/VA, 
and that there no evidence of intrinsic lung disease as the 
cause of the low DLCO.  The data instead suggested that the 
veteran's low DLCO was to due to a low VA, which meant 
inadequate deep breath.  The veteran has not submitted any 
evidence to refute this analysis.

In sum, the veteran's symptoms, as described by the medical 
evidence, more closely approximate the criteria for a 30 
percent evaluation.  The veteran's bronchitis does not 
warrant a higher rating.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
respiratory disability.  There is no objective evidence that 
the veteran's bronchitis, in and of itself, has resulted in 
marked interference with employment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to an increased evaluation for bronchitis is 
denied.


REMAND

A review of claims file shows that there may be medical 
records pertinent to the claim for an increased evaluation 
for degenerative joint disease of the lumbosacral spine that 
have not been obtained.  Specifically, in a statement in June 
2002, the veteran reported that he had been unable to appear 
for a VA examination (scheduled in February 2005) because he 
had been had been rushed to St. Josephs Hospital due to 
"horrible pains" in his lower back.  He said he the 
discharge diagnosis was low back syndrome.  The veteran's 
examination was subsequently rescheduled and he appeared for 
the same.  However, the treatment records from his February 
2005 hospitalization are not of record, and there is no 
indication any attempt has been made to obtain them.  Such 
evidence is necessary to ensure that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

Accordingly, this case is REMANDED for the following 
development:

1.  After having the veteran complete the 
necessary release form, the RO should 
obtain the veteran 's complete medical 
file from his February 2005 
hospitalization at St. Josephs Hospital 
in Tucson.

2.  Following receipt of any additional 
evidence submitted by the veteran, 
readjudicate the claim on appeal, with 
application of all appropriate laws and 
regulations.  If the decision remains 
adverse to the veteran,  the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the August 2005 
SSOC, and discussion of all pertinent 
laws and regulations, including, but not 
limited to the VCAA.  Allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


